UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR/A CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-04625 Midas Magic, Inc. (Exact name of registrant as specified in charter) 11 Hanover Square, New York, NY (Address of principal executive offices) (Zipcode) John F. Ramírez, Esq. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:1-212-480-6432 Date of fiscal year end: 12/31 Date of reporting period: 1/1/10 - 12/31/10 The Commission may use the information provided on Form N-CSR/A in its regulatory, disclosure review, inspection, and policy making roles. A registrant is required to disclose the information specified by Form N-CSR/A and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR/A unless the Form displays a current valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under clearance requirements of 44 U.S.C. sec. 3507. Item 1. Report to Stockholders. December 31 ANNUAL REPORT Contents Letter to Our Shareholders 1 Portfolio Commentary Midas Fund 2 Midas Special Fund 3 Midas Perpetual Portfolio 4 Allocation of Portfolio Holdings 5 Financial Statements Schedule of Portfolio Investments Midas Fund 6 Midas Special Fund 8 Midas Perpetual Portfolio 10 Statements of Assets and Liabilities 12 Statements of Operations 13 Statements of Changes in Net Assets 14 Statements of Cash Flows 15 Notes to Financial Statements 16 Financial Highlights 24 Report of Independent Registered Public Accounting Firm 26 Supplemental Information Performance Graphs/Total Returns 27 About Your Fund’s Expenses 28 Directors & Officers of the Funds 29 Additional Information 31 Opening Your Account New Account Application Instructions 36 New Account Application 37 Midas Fund (Ticker:MIDSX) Midas Special Fund (Ticker:MISEX) Midas Perpetual Portfolio (Ticker:MPERX) Seeks capital appreciation and protection against inflation and secondarily current income through investments primarily in precious metals and natural resource companies and bullion. Invests aggressively for capital appreciation in any security in any sector. Seeks to preserve and increase the purchasing power value of its shares over the long term by investing in gold, silver, Swiss franc assets, hard asset securities, large capitalization growth stocks, and dollar assets. Table of Contents To Our Shareholders Got fiscal discipline? The Congressional Budget Office now estimates that the U.S. fiscal deficit for 2011 will reach $1.5 trillion. To deal with this problem, the U.S. government recently announced a plan for budget cuts of almost $500 billion. But, didn’t the same U.S. lawmakers also just approve a $858 billion tax cut? Does this mean the national debt of $14.1 trillion (about equal to our nation’s annual production of goods and services) is going $358 billion in the wrong direction? It shouldn’t. After World War II, Congress created debt ceiling legislation which currently limits our national debt to $14.3 trillion. Or does it? Consider that Congress also has raised the debt ceiling six times in the last three years. About three years ago, the debt limit was under $9 trillion. START REGULAR INVESTING NOW AND BUILD FOR YOUR FUTURE Notwithstanding disarray in Washington, many Americans can and are doing something to provide for their long term financial goals. We were very pleased to read that, according to the U.S. Bureau of Economic Analysis, personal saving by Americans as a percentage of disposable personal income was 5.8% percent in 2010. From 1982 when it stood at about 11%, the U.S. savings rate had been in a fairly steady decline through 2005 when it hit bottom at 1.2%. Is this a positive trend in savings towards our longer term average of 7.1%? In this connection, Midas offers an excellent free service to make regular investing fast and convenient. Sign up for the free Midas Bank Transfer Plan, and each month a fixed amount of money will be transferred from your bank account to the Midas fund you designate. You should then periodically review your overall portfolio. Known as “dollar cost averaging,” this steady plan can reduce the anxiety of investing in a rising or falling market or buying all your shares at market highs. This strategy cannot assure a profit or protect against loss in a declining market and you should consider your financial ability to continue your purchases through periods of low and volatile price levels. Volatility in markets highlights the importance of diversifying your portfolio across the Midas family of mutual funds to balance the returns offered by the different market sectors in which they invest. DISCOVERING OPPORTUNITIES FOR LONG TERM PLANNING WITH MIDAS Reasons for careful investment planning are compelling. Retirement is longer as life expectancies increase, and the promises of pensions, retirement plans, and even Social Security are becoming less reliable. During our working careers, we are being asked to pay a greater share of health insurance, more tuition costs, and sometimes for the care of elderly parents. Even with these challenges, we believe personal investment planning can be successful by following three simple steps. First, commit to a long term investing approach. Second, follow a regular investment plan as described above. Third, manage your investing risk by diversifying among the three Midas funds: Midas Special Fund for longer term, stock market oriented objectives, Midas Perpetual Portfolio, seeking to preserve and increase the purchasing power value of its shares over the long term, and Midas Fund for potential precious metals capital appreciation and a hedge against inflation. It is with great sadness we announce the recent passing of Robert D. Anderson, Vice Chairman and a founder of the Midas funds family. His leadership, integrity, perseverance, and humor will be missed. He was a lifelong advocate of the Midas quality investing approach, careful personal financial planning, and the highest standards of shareholder service and communication. As always, please call us at 1-800-400-MIDAS (6432) if you have any questions or would like further information, and we will be happy to speak with you with no obligation on your part. Thank you for investing with Midas. Sincerely, Thomas B. Winmill President 1 Table of Contents Portfolio Commentary MIDAS Fund We are very pleased to report that Midas Fund’s net asset value rose 47.91% in 2010, a gratifying result, especially on top of a total return of 83.88% in 2009. We credit these returns to our quality, “growth in gold and resources” investment approach, particularly given the relatively lackluster return for gold bullion in the same period of about 29% in 2010 and 25% in 2009. We are also delighted to welcome new shareholders attracted to Midas Fund by its track record of past performance, its policy of investing in securities of companies principally involved in mining, processing, distributing or otherwise dealing in gold, silver, platinum, or other natural resources, and its no charge shareholder services. PRECIOUS METALS AND FINANCIAL MARKETS In 2010, gold prices fluctuated between $1,058 and $1,421 per ounce, averaging about $1,225, and ending the period at $1,405 (all prices are based on the London p.m. fix). The strength of gold’s price in 2010 was remarkable given the U.S. Bureau of Labor Statistics reported only a 1.5% increase in the consumer price index (a measure of inflation). Recently, however, with increasing investor complacency over reports of continuing strength in the U.S. and other world economies, the gold price plunged over $86 per ounce to $1,319, until spreading political upheavals and violence in the Middle East appeared to propel the gold price back upwards. We expect continuing volatility in the gold price in 2011, as offsetting and often contradictory economic information is received by investors. While unsettling geo-political events – what we call the “fear factor” – may drive future short term swings, we believe that the gold price has the potential to reach $1,600 by year end due to longer term factors:fundamental supply/demand and, more importantly, fiscal and monetary policies pursued by governments around the world. These government policies currently appear to have the potential to solidify gold’s role as an “alternative currency,” particularly to the currencies of nations with large debt and entitlement obligations. For example, official U.S. public debt is now about $14.1 trillion, or 96% of U.S. annual gross domestic product; including entitlement obligations, such as Medicare, the total debt probably exceeds $60 trillion. Furthermore, to battle deflation and unemployment, the Federal Reserve has kept interest rates low, which may exacerbate future inflation and currency debasement concerns. INVESTMENT STRATEGIES AND OUTLOOK With this economic and market backdrop in 2010, Midas Fund strategically re-balanced its portfolio towards higher quality senior and intermediate preciousmetals producers. As gold and silver prices increased, well managed producing mining companies showed dramatic earnings and cash flow growth, boosting their stock prices. Midas Fund particularly benefited from high acquisition bids for a number of portfolio holdings in the year. Disappointing mine production or reserve addition by a company in the Fund’s portfolio typically detracted from Fund performance. For the balance of 2011, Midas Fund expects to be invested in a global portfolio of primarily large and medium sized gold, silver, and platinum miners offering attractive valuations, and smaller companies with promising exploration potential, expanding production profiles, increasing cash flow, and/or other special growth features, although it may seek a more defensive position at times. Currently, the Fund is emphasizing global mining companies with production of gold, silver, and other metals, including copper, deemed to have both reasonable valuations and compelling quality and growth prospects. TOP10 HOLDINGS AS OF DECEMBER 31, 2010 1 Northern Dynasty Minerals Ltd. 2 Barrick Gold Corp. 3 Avocet Mining PLC 4 Fresnillo plc 5 Freeport-McMoRan Copper & Gold, Inc. 6 Northgate Minerals Corp. 7 Newmont Mining Corp. 8 Kinross Gold Corp. 9 Eldorado Gold Corp. Ltd. 10 Impala Platinum Holdings Ltd. Top Ten Holdings comprise approximately 39% of total assets. 2 Table of Contents Portfolio Commentary MIDAS Special Fund We are pleased to submit this 2010 Annual Report for Midas Special Fund and to welcome our new shareholders attracted to the Fund’s approach of seeking capital appreciation in quality companies. While the Fund’s investment policies permit it to invest in any security type and in any industry sector, in domestic or foreign companies, and in companies of any size to seek its investment objective, the Fund currently is focused on those companies with unique combinations of strength in operations, products, and finances that can potentially offer growth in addition to value. Interestingly, the Fund may invest defensively as well as employ speculative investment techniques such as borrowing money for investment purposes, a practice known as leveraging. ECONOMIC AND FINANCIAL TRENDS The Federal Reserve Open Market Committee (FOMC) recently noted that U.S. economic activity has been increasing at a moderate rate. Specifically, the pace of consumer spending picked up in the fourth quarter, exports rose, and the recovery in some business spending, particularly for computers and software, appeared to be continuing. In contrast, the FOMC sees residential and non-residential construction activity as still depressed. Encouragingly, manufacturing production appears to be showing gains and non-farm businesses adding workers, while inflation expectations and trends are viewed by the FOMC as relatively benign. Unemployment levels, however, remain high. In other economies, the strength of recovery in 2010 was mixed. The world’s second largest economy, China, is estimated to have had GDP growth of around 10% and appears set to enjoy another year of strong growth in 2011. Yet, China currently also has problems with rising inflation and is suspected to be suffering from widespread non performing debt at local levels. Meanwhile, Japan, the world’s third largest economy, also showed healthy, if not as dramatic, recovery with 2010 GDP growth estimated at approximately 3%. Europe appears to be recovering slowly, although painfully. According to Eurostat, the European Union’s statistics agency, the 16 country euro area is estimated to have had relatively weak 1.7% GDP growth in 2010 and unemployment recently stood at 10.1%. Giving cause for some optimism, however, in November 2010 compared with October 2010, industrial new orders were up by 2.1% in the euro area. INVESTMENT STRATEGY AND OUTLOOK Given this comparatively benign economic environment, the Fund’s strategy in 2010 included maintaining its focus on larger, quality companies with attractive valuations, using fewer, but more concentrated, individual positions. At December 31, 2010, the Fund’s top ten holdings comprised approximately 87% of its total assets, with 28% of total assets in just one holding, Berkshire Hathaway, Inc. The Fund holds predominantly blue chip and other well known companies in its portfolio, including some of the strongest companies with global operations in insurance, technology, and banking. The Fund enjoyed a total return of 5.67% in 2010. The current outlook, according to the International Monetary Fund (IMF), is for global output to expand by about 4.5% in 2011. Importantly, however, the IMF believes that the advanced economies’ growth will slow to 2.5% from 3.0% last year, while emerging markets may see 6.5% growth, down from 7.1% in 2010. As economic and financial news continue to suggest investment potential, the Fund may seek to employ its flexible investment strategy to enhance returns with leverage (borrowing at year end was slightly over 12% of net assets) and other speculative techniques, or may seek a defensive investment position. TOP10 HOLDINGS AS OF DECEMBER 31, 2010 1 Berkshire Hathaway, Inc. Class B 2 MasterCard, Inc. 3 Google, Inc. 4 Canadian Natural Resources Ltd 5 JPMorgan Chase & Co. 6 Apple Inc. 7 Costco Wholesale Corp. 8 Johnson & Johnson 9 General Electric Company. 10 The Goldman Sachs Group, Inc. Top Ten Holdings comprise approximately 87% of total assets. 3 Table of Contents Portfolio Commentary MIDAS Perpetual Portfolio We are delighted to submit this 2010 Annual Report for Midas Perpetual Portfolio and to welcome our new shareholders who have invested in the Fund directly or through one of the growing number of brokerage firms making the Fund available to their customers. Investors who wish to invest all or a portion of their capital in a way that does not depend on any particular outcome for the economy should consider purchasing shares of the Fund. While the Fund’s objective is to preserve and increase the purchasing power value of its shares over the long term, the investment strategy of Midas Perpetual Portfolio acknowledges a broad range of economic possibilities and investing outlooks, and seeks to incorporate investments appropriate for each of them. Key to the pursuit of its investment objective, the Fund seeks to invest a fixed “Target Percentage” of its total assets of each of the following categories: Investment Category Target Percentage Gold 20% Silver 5% Swiss Franc Assets 10% Hard Asset Securities 15% Large Capitalization Growth Stocks 15% Dollar Assets 35% Total 100% These investment categories, although subject to the risk of potential loss, have been chosen and weighted with the goal of providing downside protection to the overall portfolio in most foreseeable economic conditions. As a category outperforms the others and becomes overweighted, its weighting may be reduced back towards its target. This “re-balancing” activity normally may cause the Fund to reduce its exposure to sectors with potentially unsustainable investor enthusiasm, and increase its investment in sectors which might hold greater relative, although currently underappreciated, value for investors. STRATEGIES AND OUTLOOK Concerns over the weakness of the U.S. and global economic recoveries were accompanied by strength in silver and gold prices, and the Fund’s strategic allocations to those categories benefited significantly, while large capitalization growth stock prices stalled. The Fund’s holdings of Swiss franc assets and hard asset securities performed well as the U.S. dollar weakened. Defensively invested in money market funds, dollar asset holdings in the Fund avoided losses and potential depreciation from a scenario of rising interest rates. The outlook for potentially slowing growth in most of the world’s economies reinforces our view of the potential benefits, as well as challenges, of investing in a number of different investment categories. CONTACT US FOR INFORMATION AND SERVICES Since the Fund’s strategies reflect longer term wealth building goals, we believe that it can be especially appropriate for a program of steady monthly investing. To make regular investing in the Fund as easy, convenient, and affordable as possible, we offer the Midas Bank Transfer Plan. Midas Perpetual Portfolio’s long term investment objective also makes it attractive for investment through our Traditional or Roth IRAs, Health Savings Accounts, and also our Education Savings Accounts. For information, simply give us a call toll free at 1-800-400-MIDAS (6432) and we will be delighted to provide such information to you, a friend, or relative. TOP 10 HOLDINGS AS OF DECEMBER 31, 2010 1 SSgA Money Market Fund 2 SPDR Gold Trust 3 Switzerland Government, 2.5% Notes, due 3/12/16 4 iShares Silver Trust 5 Comcast Corp. 6 Roche-Holding AG ADR 7 Oracle Corp. 8 E.I. du Pont de Nemours and Company 9 Schlumberger Limited 10 Rio Tinto Ltd. Top Ten Holdings comprise approximately 61% of total assets. 4 Table of Contents Financial Statements Allocationof Portfolio Holdings* December 31, 2010 (Unaudited) 5 Table of Contents Financial Statements MIDAS Fund Schedule of Portfolio Investments - December 31, 2010 Common Stocks (113.49%) Shares Cost Value Major Precious Metals Producers (38.82%) AngloGold Ashanti Ltd. ADR (a) $ $ Barrick Gold Corp. (b) Freeport-McMoRan Copper & Gold, Inc. (b) Fresnillo plc (b) Goldcorp Inc. Impala Platinum Holdings Ltd. (b) Kinross Gold Corp. (b) Newcrest Mining Ltd. (a) Newmont Mining Corp. Intermediate Precious Metals Producers (29.72%) African Barrick Gold plc Agnico-Eagle Mines Ltd. Aquarius Platinum Ltd. Centerra Gold Inc. Eldorado Gold Corp. Ltd. (b) Golden Star Resources Ltd. (a) (c) IAMGOLD Corp. (a) Northam Platinum Ltd. Randgold Resources Ltd. ADR (a) Silvercorp Metals, Inc. (b) Junior Precious Metals Producers (23.22%) Alamos Gold Inc. (b) Aurizon Mines Ltd. (c) Avocet Mining PLC (c) CGA Mining Ltd. (c) Gold Wheaton Gold Corp. (c) Great Basin Gold Ltd. (a) (c) Jaguar Mining, Inc. (a) (c) Northgate Minerals Corp. (a) (c) Exploration and Project Development Companies (15.29%) Corvus Gold Inc. (a) (c) Detour Gold Corp. (b) (c) Geomark Exploration Ltd. (c) International Tower Hill Mines Ltd. (c) Ivanhoe Nickel & Platinum Ltd. (c) (d) 0 0 Northern Dynasty Minerals Ltd. (a) (c) Platinum Group Metals Ltd. (a) (c) Sabina Gold & Silver Corp. (c) See notes to financial statements. 6 Table of Contents Financial Statements MIDAS Fund Schedule of Portfolio Investments continued Common Stocks - continued Shares Cost Value Other Natural Resources Companies (6.44%) Farallon Mining Ltd. (c) $ $ Forsys Metals Corp. (c) Mercator Minerals Ltd. (a) (c) Total common stocks Warrants (0.32%) (c) Units Kinross Gold Corp., expiring 9/07/11 - Kinross Gold Corp., expiring 9/03/13 Kinross Gold Corp., expiring 9/17/14 (a) - Total warrants Bullion Ounces (0.01%) (c) 10 Gold Securities held as Collateral on Loaned Securities (13.29%) State Street Navigator Securities Lending Prime Portfolio Total investments (127.11%) $ Liabilities in excess of other assets (-27.11%) ) Net assets (100.00%) $ (a) All or a portion of this security was on loan. (b) Fully or partially pledged as collateral on bank credit facility. (c) Non-income producing. (d) Illiquid and/or restricted security that has been fair valued. ADR means “American Depositary Receipt.” See notes to financial statements. 7 Table of Contents Financial Statements MIDAS Special Fund Schedule of Portfolio Investments - December 31, 2010 Common Stocks (112.54%) Shares Cost Value Crude Petroleum & Natural Gas (7.26%) Canadian Natural Resources Ltd. $ $ Electronic Computers (6.59%) Apple Inc. (a) (b) Electronic & Other Electrical Equipment (5.38%) General Electric Company Fire, Marine & Casualty Insurance (38.46%) Berkshire Hathaway, Inc. Class B (a) (b) The Travelers Companies, Inc. (c) Information Retrieval Services (9.70%) Google, Inc. - Class A (a) (b) National Commercial Banks (6.72%) JPMorgan Chase & Co. (b) Operative Builders (1.23%) PulteGroup, Inc. (a) (c) Pharmaceutical Preparations (5.56%) Johnson & Johnson (b) Security Brokers, Dealers & Flotation Companies (5.36%) The Goldman Sachs Group, Inc. (b) Services - Business Services (18.31%) MasterCard, Inc. (b) See notes to financial statements. 8 Table of Contents Financial Statements MIDAS Special Fund
